Citation Nr: 1135592	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-18 316 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus, type 2, based on herbicide agent exposure.

3.  Entitlement to service connection for prostate cancer, based on herbicide agent exposure. 


WITNESSES AT HEARING ON APPEAL

Appellant and his psychologist


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1961 to August 1969. 

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript is contained in the claims file.  

The psychiatric disorder claim on appeal was previously characterized as one solely for service connection for PTSD.  However, in a recent judicial precedent, the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The claims file contains medical records with diagnoses of other psychiatric disorders, including in particular depression.  The psychiatric disorder claim on appeal has accordingly been restyled as one for service connection for a psychiatric disorder, to include PTSD and depression on the first page, above.

The issue of entitlement to service connection for a psychiatric disorder to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  The Veteran served in the inland waterways of Vietnam during the Vietnam era.  

2.  The Veteran has been diagnosed with diabetes mellitus, type 2, following separation from service.

3.  The Veteran has been diagnosed with prostate cancer, following separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1133, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).

2.  The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 1133, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary, as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Claims for Service Connection Based on Herbicide Agent Exposure

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

VA laws and regulations pertinent to the Veteran's claim provide that veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non- exposure.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.   VAOPGCPREC 27-97.  As pertinent herein, if a veteran was exposed to a herbicide agent (to include Agent Orange) during such service and has contracted type 2 diabetes mellitus and/or prostate cancer to a degree of 10 percent or more at any time after service, that veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(1)(A), (f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation, in Haas v. Nicholson, 20 Vet. App. 257 (2006), and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reh'g denied, 544. F.3d 1306 (2008), cert. denied, 129 S. Ct. 1002 (2009).  In its May 2008 decision, the U.S. Court of Appeals for the Federal Circuit found that VA reasonably had interpreted the statute and regulation as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and noted (quoting from Presidential Executive Order No. 11231 (July 8, 1965)), that the receipt of the Vietnam Service Medal (VSM) alone does not establish service in Vietnam.  Haas v. Peake, 525 F.3d at 1188.  The U. S. Supreme Court declined to review the case, and the decision of the Federal Circuit in Haas v. Peake is now final.  See Haas v. Peake, 129 S. Ct. 1002 (2009).  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.   See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

The Veteran has asserted that he was stationed aboard the USS Chanticleer over the course of several months beginning in November 1962, and that in the course of his stationing aboard that vessel, in February 1962, the USS Chanticleer was moored at Saigon, Vietnam, for a few weeks' time.  

The Veteran's VA treatment records from recent years establish the presence of both type 2 diabetes mellitus and prostate cancer.  

The Veteran's service personnel records support his stationing aboard the USS Chanticleer from November 1962 through June 1963.  He also submitted documents, including ship deck logs from the USS Chanticleer over the course of multiple days of the ship's mooring at Saigon in February 1962.  Thus, official records support the Veteran's testimony to the extent of his being present aboard the USS Chanticleer while that ship was moored at Saigon.  In the absence of affirmative evidence to the contrary, this mooring places the vessel and thus the Veteran in the interior waterways of Vietnam, which is sufficient to support exposure to herbicides on a presumptive basis, and in turn is sufficient to support the Veteran's claims for service connection for diabetes mellitus and prostate cancer on a presumptive basis, as due to such herbicide agent exposure.  38 C.F.R. § 3.307 (a)(6)(iii).  An intercurrent cause sufficient to overcome the presumption is not shown by the evidence of record.  38 C.F.R. § 3.309 (a).  The Board accordingly concludes that the Veteran is entitled to a grant of service connection for both diabetes mellitus and prostate cancer on a presumptive basis, under the governing law.  38 C.F.R. § 3.309(e).

ORDER

Service connection for diabetes mellitus is granted.

Service connection for prostate cancer is granted.


REMAND

The Veteran contends that he is entitled to service connection for PTSD based on stressors experienced in service having caused that disorder.  He has submitted multiple  letters by his treating VA psychologist, Dr. G., dated in September 2007, June 2008, and May 2009, as well as in testimony at his Travel Board hearing,  to the effect that the Veteran has PTSD due to experiences in Vietnam - in particular due to his reported top-secret work handling documents and information, and his becoming upset by this information.  The top-secret information reportedly included information about fellow soldiers who were being held as prisoners of war by the enemy and were subject to torture or other adverse circumstances, and for whom efforts were allegedly not being taken to obtain their release.  These alleged secret records and secret information are substantially the basis of the Veteran's PTSD claim.

Two difficulties for the Board's adjudication are presented by this claim.  First, the claims file contains no verification of the Veteran's alleged activities dealing with secret information in service, and reportedly none may be obtained.  Second, there is the question, which the Board finds insufficiently resolved by the record, whether such knowledge by the Veteran of the adverse circumstances of others who were not personally known to him, constitutes a stressor to support a diagnosis of PTSD.  

While the Board recognizes that the Veteran's treating psychologist has accepted these alleged circumstances as sufficient stressor(s) to support a diagnosis of PTSD, the psychologist did not address how a diagnosis of PTSD was supportable by the Veteran's alleged stressors in a manner that would appear to support a diagnosis of PTSD.  

The Board notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3), quoted below in paragraph 3.g of this Remand.

These new criteria point to the psychiatric characteristics of stressors required to support a diagnosis of  PTSD, including the requirement of a response which "involved a psychological or psycho-physiological state of fear, helplessness, or horror."  In contrast, the Veteran's treating psychologist, Dr. G., in a May 2009 letter on the Veteran's behalf, speaks of the Veteran's secret Navy work (which documented suffering of fellow soldiers) as evoking in the Veteran "outrage by what he perceived as a betrayal not only of his fellow servicemen, but to the Code of Honor."  From the Board's admittedly non-medical perspective, assaults on the Veteran's sense of morality or honor which evoked anger on his part do not appear to be states of "fear, helplessness, or horror," and hence may be legitimately questioned as not meeting the requisite criteria for stressors of PTSD under the diagnostic criteria in DSM-IV.  38 C.F.R. §§ 3.304(f), 4.125.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  However, the Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Accordingly, the Board finds that a VA examination is in order in part to address whether stressor requirements are met to support a diagnosis of PTSD.  

In addition, as noted in the Introduction, above, the Board notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The RO has not yet considered the appellant's entitlement to service connection for a psychiatric disorder other than PTSD, despite diagnoses within the record of depression, and hence service connection for other psychiatric disability to include depression must also be considered, and addressed upon remand in a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD and depression, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of claim for psychiatric disorders other than PTSD.  This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file records of any psychiatric treatment and/or examinations at the VAMC in Los Angeles since March 2009, as well as any non-VA records which the Veteran may identify for that time period.  

3.  Thereafter, afford the Veteran a psychiatric examination by a practitioner other than Dr. G., the Veteran's treating physician who testified on his behalf at the May 2011 hearing, to address questions of the nature and etiology of any current psychiatric disorder(s).  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should do the following:  

a.  The examiner should conduct an examination informed by the record, including as informed by current and past assertions of the Veteran (including in testimony at the Board hearing in May 2011), previous evidence including VA mental health treatment records, service treatment records (not showing psychiatric problems), and statements by the Veteran's treating VA psychologist, Dr. G., including submitted statements dated September 8, 2007, June 17, 2008, and May 12, 2009, and in testimony by Dr. G. on the Veteran's behalf at the May 2011 hearing. 

b.  The examiner is hereby advised that, to the extent deemed relevant and credible, the Veteran's lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  If the examiner finds questions concerning credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  

The examiner is further advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  In this regard, the examiner should address the Veteran's seminal narrative that he was engaged in top-secret work in service involving highly classified information, which information he is claiming as his principle stressor to support his PTSD claim.  This top-secret work in service is not confirmed (though it is possible that he did such work but that it remains classified).  In addition, he described, on line 13, page 23 of the May 2011 hearing transcript, an incident in which two agents accosted him in his civilian life and took him to an interrogation room deep in a Navy base to question him based on his having made a casual statement to an acquaintance potentially addressing information he knew in the course of his secret work in service.  As above, this account has not been corroborated in any way.  The Veteran's self-reported legal problems with the police following service, as asserted in his May 2009 submission, should also be considered in assessing his credibility.  

c.  The examiner should then provide an evaluation of the nature and severity of any and all current psychiatric disorders of the Veteran.  For each non-PTSD sychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, pre-existed service was aggravated (permanently increased in severity) during service, or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability).  

d.  For any psychosis present, the examiner should also opine whether the evidence supports the presence of the psychosis to a disabling degree within the first post-service year (the year beginning upon the Veteran's August 1969 separation from service).  

e.  If the examiner diagnoses PTSD, the examiner must specify which of the Veteran's stressors asserted to have occurred during his period of active service from May 1961 to August 1969are relied upon to support that diagnosis.  In so doing, the examiner should weigh the Veteran's past history of statements, any mental dysfunction present, and questions of character or credibility presented in this case, and arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD.  In so doing, the examiner should address the findings and conclusions of the VA psychologist, Dr. G., who testified on the Veteran's behalf at his May 2011 hearing, and who provided written statements on the Veteran's behalf dated September 8, 2007, June 17, 2008, and May 12, 2009.   The examiner should specifically address whether the Veteran's learning about suffering of fellow soldiers in the course of his alleged working with top-secret information in service, and his reported reactions involving "outrage by what he perceived as a betrayal not only of his fellow servicemen, but to the Code of Honor" (quoting from Dr. G.'s May 12, 2009 letter) constituted a potential stressor to support a diagnosis of PTSD under the DSM-IV.  

f.  If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability).  The examiner should provide a complete explanation for his/her opinions.

g.  The examiner is further advised that, under an amendment to VA regulations effective on July 13, 2010, "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Regarding this exception to the general requirement for verification or corroboration of stressors, the "fear of hostile military or terrorist activity" must involve an enemy of the United States (either a military enemy or a terrorist enemy), and not merely a perceived enemy of the Veteran.  Thus, the Veteran's claimed stressors involving investigators or other military personnel pressuring her to provide statements against others involved in criminal acts, including acts involving illicit substances,  would not fit under this exception because no enemy of the United States is implicated.  

Thus, if the examiner diagnoses PTSD, the examiner must provide findings regarding the Veteran's alleged stressors, and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that they meet the new criteria, from a psychological perspective, in order for any uncorroborated stressor(s) to serve to support the PTSD claim.  The examiner must then address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD due to an in-service stressor meeting these criteria, or otherwise due to a corroborated in-service stressor.

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

4.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


